Exhibit 10.13

TUMBLEWEED COMMUNICATIONS CORP.

1999 OMNIBUS STOCK INCENTIVE PLAN

RESTRICTED STOCK AGREEMENT

This RESTRICTED STOCK AGREEMENT (this “Agreement”), effective as of the      day
of                     , 200     (the “Effective Date”), is entered into by and
between Tumbleweed Communications Corp., a Delaware corporation (the “Company”),
and [Insert Name], an employee of the Company (the “Grantee” and, together with
the Company, the “Parties”). Capitalized terms used but not otherwise defined in
this Agreement shall have the respective meanings set forth in the Tumbleweed
Communications Corp. 1999 Omnibus Stock Incentive Plan, as amended (the “Plan”).

RECITALS

WHEREAS, the Board has determined that it is in the best interests of Company
and its stockholders to award the Grantee                  shares of the
Company’s Common Stock, pursuant to, and subject to the terms and provisions of
the Plan and this Agreement;

NOW, THEREFORE, in consideration of the Grantee’s services to the Company and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the Parties hereto agree as follows:

1. Grant of Restricted Stock and Escrow of Restricted Stock.

a. Grant of Restricted Stock. The Company hereby grants to the Grantee
[                ] shares of Restricted Stock (the “Restricted Stock”) on the
terms and conditions set forth in this Agreement and as otherwise provided in
the Plan.

b. Escrow of Restricted Stock. To insure the availability for delivery of the
Grantee’s Restricted Stock, the Grantee hereby appoints the Secretary of the
Company, or any other person designated by the Company as escrow agent, as its
attorney-in-fact to assign and transfer unto the Company such Restricted Stock,
if any, forfeited by the Grantee pursuant to Section 4 below and shall, upon
execution of this Agreement, deliver and deposit with the Secretary of the
Company, or such other person designated by the Company, the share certificates
representing the Restricted Stock, together with the stock assignment duly
endorsed in blank, attached hereto as Exhibit A. The Restricted Stock and stock
assignment shall be held by the Secretary in escrow until the Restricted Period
(as defined below) has lapsed with respect to the shares of Restricted Stock, or
until such time as this Agreement no longer is in effect.

2. Restrictions and Restricted Period.



--------------------------------------------------------------------------------

a. Restrictions. Shares of Restricted Stock granted hereunder may not be sold,
assigned, transferred, pledged, hypothecated or otherwise disposed of and shall
be subject to a risk of forfeiture as described in Paragraph 4 below until the
lapse of the Restricted Period (as defined below).

b. Restricted Period. Unless the Restricted Period is previously terminated
pursuant to Paragraph 4 of this Agreement, the restrictions set forth above
shall lapse and the shares of Restricted Stock shall become fully and freely
transferable (provided, that such transfer is otherwise in accordance with
federal and state securities laws) and non-forfeitable as to [Insert Vesting
Schedule] (the “Restricted Period”). Notwithstanding anything to the contrary,
the release of the shares of Restricted Stock hereunder shall be conditioned
upon Grantee making adequate provision for federal, state or other tax
withholding obligations, if any, which arise upon the release of the shares from
the Restricted Period (unless a Section 83(b) election has been filed), whether
by withholding, direct payment to the Company, or otherwise.

3. Rights of a Stockholder. From and after the Effective Date and for so long as
the Restricted Stock is held by or for the benefit of the Grantee, the Grantee
shall have all the rights of a stockholder of the Company with respect to the
Restricted Stock, including, but not limited to, the right to receive dividends
and the right to vote such shares.

4. Cessation of Employment. If the Grantee’s employment status with the Company
is terminated for any reason, then the Restricted Stock and any and all accrued
but unpaid dividends that are at that time subject to restrictions set forth
herein, shall be forfeited to the Company, and neither the Grantee nor any of
his successors, heirs, assigns, or personal representatives shall thereafter
have any further rights or interests in such shares of Restricted Stock or
certificates.

5. Certificates. Restricted Stock granted herein may be evidence in such manner
as the Board shall determine. If certificates representing Restricted Stock are
registered in the name of the Grantee, then the Company shall retain physical
possession of the certificate.

6. Legends. All certificates representing any of the shares of Stock subject to
the provisions of this Agreement shall have endorsed thereon the following
legend:

“THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN RESTRICTIONS
UPON TRANSFER AS SET FORTH IN AN AGREEMENT BETWEEN THE COMPANY AND THE HOLDER OF
THE SHARES, A COPY OF WHICH IS ON FILE AT THE PRINCIPAL OFFICE OF THE COMPANY.”

7. Tax Consequences. Set forth below is a brief summary as of the Effective Date
of certain United States federal tax consequences of the award of the Restricted
Stock. THIS SUMMARY DOES NOT ADDRESS SPECIFIC STATE, LOCAL OR

 

2



--------------------------------------------------------------------------------

FOREIGN TAX CONSEQUENCES THAT MAY BE APPLICABLE TO GRANTEE. GRANTEE UNDERSTANDS
THAT THIS SUMMARY IS NECESSARILY INCOMPLETE, AND THE TAX LAWS AND REGULATIONS
ARE SUBJECT TO CHANGE.

TO ENSURE COMPLIANCE WITH TREASURY DEPARTMENT REGULATIONS, GRANTEE IS ADVISED
THAT, UNLESS OTHERWISE EXPRESSLY INDICATED, ANY FEDERAL TAX ADVICE CONTAINED IN
THIS RESTRICTED STOCK AGREEMENT WAS NOT INTENDED OR WRITTEN TO BE USED, AND
CANNOT BE USED, FOR THE PURPOSE OF (I) AVOIDING TAX-RELATED PENALTIES UNDER THE
CODE OR (II) PROMOTING, MARKETING OR RECOMMENDING TO ANOTHER PARTY ANY
TAX-RELATED MATTERS ADDRESSED HEREIN.

The Grantee shall recognize ordinary income at the time or times the
restrictions lapse with respect to the shares of Restricted Stock that have been
released from the Restricted Period in an amount equal to the the fair market
value of such shares on each such date and the Company shall be required to
collect all the applicable withholding taxes with respect to such income. The
obligations of the Company under the Plan are conditioned on your making
arrangements for the payment of any such taxes.

8. Section 83(b) Election. The Grantee hereby acknowledges that he has been
informed that, with respect to the grant of Restricted Stock, an election may be
filed by the Grantee with the Internal Revenue Service, within 30 days of the
Effective Date, electing pursuant to Section 83(b) of the Internal Revenue Code
of 1986, as amended, to be taxed currently on the fair market value of the
Restricted Stock on the Effective Date.

THE GRANTEE ACKNOWLEDGES THAT IT IS THE GRANTEE’S SOLE RESPONSIBILITY AND NOT
THE COMPANY’S TO FILE TIMELY THE ELECTION UNDER SECTION 83(b) OF THE CODE, EVEN
IF THE GRANTEE REQUESTS THE COMPANY OR ITS REPRESENTATIVE TO MAKE THIS FILING ON
THE GRANTEE’S BEHALF.

BY SIGNING THIS AGREEMENT, THE GRANTEE REPRESENTS THAT HE HAS REVIEWED WITH HIS
OWN TAX ADVISORS THE FEDERAL, STATE, LOCAL AND FOREIGN TAX CONSEQUENCES OF THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT AND THAT HE IS RELYING SOLELY ON
SUCH ADVISORS AND NOT ON ANY STATEMENTS OR REPRESENTATIONS OF THE COMPANY OR ANY
OF ITS AGENTS. THE GRANTEE UNDERSTANDS AND AGREES THAT HE (AND NOT THE COMPANY)
SHALL BE RESPONSIBLE FOR ANY TAX LIABILITY THAT MAY ARISE AS A RESULT OF THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.

9. Termination of this Agreement. Upon termination of this Agreement, all rights
of the Grantee hereunder shall cease.

 

3



--------------------------------------------------------------------------------

10. Miscellaneous.

a. Notices. Any notice required or permitted under this Agreement shall be
deemed given when delivered personally, or when deposited in a United States
Post Office, postage prepaid, addressed, as appropriate, to the Grantee either
at his address herein below set forth or such other address as he may designate
in writing to the Company, or to the Company to the attention of the Chief
Financial Officer, at the Company’s address or such other address as the Company
may designate in writing to the Grantee.

b. Failure to Enforce Not a Waiver. The failure of the Company or the Grantee to
enforce at any time any provision of this Agreement shall in no way be construed
to be a waiver of such provision or of any other provision hereof.

c. Governing Law. This Agreement shall be governed by and construed according to
the laws of the State of California without giving effect to the choice of law
principles thereof.

d. Amendments. This Agreement may be amended or modified at any time by an
instrument in writing signed by the Parties.

e. Agreement Not a Contract of Employment. Neither the grant of Restricted
Stock, this Agreement nor any other action taken in connection herewith shall
constitute or be evidence of any agreement or understanding, express or implied,
that the Grantee is an employee of the Company or any subsidiary of the Company.

f. Entire Agreement; Plan Controls. This Agreement and the Plan contain the
entire understanding and agreement of the Parties concerning the subject matter
hereof, and supersede all earlier negotiations and understandings, whether
written or oral, between the Parties with respect thereto. This Agreement is
made under and subject to the provisions of the Plan, and all of the provisions
of the Plan are hereby incorporated by reference into this Agreement. In the
event of any conflict between the provisions of this Agreement and the
provisions of the Plan, the provisions of the Plan shall govern. By signing this
Agreement, the Grantee confirms that he has received a copy of the Plan and has
had an opportunity to review the contents thereof.

g. Captions. The captions and headings of the sections and subsections of this
Agreement are included for convenience only and are not to be considered in
construing or interpreting this Agreement.

h. Counterparts. This Agreement may be executed in counterparts, each of which
when signed by the Company or the Grantee will be deemed an original and all of
which together will be deemed the same agreement.

i. Assignment. The Company may assign its rights and delegate its duties under
this Agreement. If any such assignment or delegation requires consent of

 

4



--------------------------------------------------------------------------------

any state securities authorities, the parties agree to cooperate in requesting
such consent. This Agreement shall inure to the benefit of the successors and
assigns of the Company and, subject to the restrictions on transfer herein set
forth, be binding upon the Grantee, his heirs, executors, administrators,
successors and assigns.

j. Severability. This Agreement will be severable, and the invalidity or
unenforceability of any term or provision hereof will not affect the validity or
enforceability of this Agreement or of any other term or provision hereof.
Furthermore, in lieu of any invalid or unenforceable term or provision, the
Parties intend that there be added as a part of this Agreement a valid and
enforceable provision as similar in terms to such invalid or unenforceable
provision as may be possible.

[remainder of page intentionally left blank]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the Effective
Date.

 

TUMBLEWEED COMMUNICATIONS CORP. By    

The undersigned hereby accepts and agrees to all the terms and provisions of the
foregoing Agreement.

 

 

 

 

 

 

Number of Shares

 

 

 

 

  Address

 

6



--------------------------------------------------------------------------------

EXHIBIT A

ASSIGNMENT SEPARATE FROM CERTIFICATE

FOR VALUE RECEIVED, [                                        ] (the “Grantee”)
hereby assigns and transfers unto Tumbleweed Communications Corp., a Delaware
corporation (the “Company”), (                    ) shares of Company’s common
stock, par value $0.001 per share (the “Common Stock”), standing in his name on
the books of said corporation represented by Certificate No.          herewith
and does hereby irrevocably constitute and appoint
                                                  to transfer the said stock on
the books of the within named corporation with full power of substitution in the
premises.

This Assignment Separate from Certificate may be used only in accordance with
the Restricted Stock Agreement (the “Agreement”) of the Company and the
undersigned dated                     ,         .

Dated:                     ,                     Signature:
                                        

INSTRUCTIONS: Please do not fill in any blanks other than the signature line.
The purpose of this Assignment Separate from Certificate is to return the shares
to the Company in the event the Grantee forfeits any of such shares as set forth
in the Agreement, without requiring additional signatures on the part of the
Grantee. This Assignment Separate from Certificate must be delivered to the
Company with the above Certificate No.             .

 

7